DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0243521 A1 to Price (Price).
In reference to claim 1, Price discloses a muffler connected to an engine through an exhaust pipe, comprising: a shell (16; Fig. 1) serving as a muffler body; an inlet pipe (30) configured to introduce exhaust gas from the engine into the shell; an outlet pipe (10 or 24) configured to discharge the exhaust gas out of the shell; and a cap (22 and 26) configured to be attached to a downstream-side open end of the inlet pipe and control a direction in which the exhaust gas flows out; wherein the cap is provided with an opening (any one of 34) through which the exhaust gas passes and which regulates the direction in which the exhaust gas flows out.
In reference to claim 2, Price discloses the muffler according to claim 1, wherein: the cap includes: a sidewall portion (22; Fig. 1) attached to the downstream-side open end of the inlet pipe and extending downstream in an axial direction of the inlet pipe; and a bottom wall portion (26) configured to block a flow of the exhaust gas flowing out of the downstream-side open end of the inlet pipe at a downstream-side end of the sidewall portion; wherein the opening is provided for the sidewall portion (the perforations are found all along 22).
In reference to claim 3, Price discloses the muffler according to claim 2, wherein the sidewall portion includes a tapered portion a diameter of which increases toward the downstream-side open end of the inlet pipe (see Fig. 1).
In reference to claim 4, Price discloses the muffler according to claim 1, wherein the opening faces in a direction that maximizes a distance from an inner wall of the shell opposite the opening (any one of the openings 34 is as far away from the inner wall as it could possibly be; see Fig. 1).
In reference to claim 5, Price discloses the muffler according to claim 1, wherein the opening faces in a direction where a surface temperature of an outermost part of the shell is less than or equal to a predetermined value (no particular value is recited and thus the surface temperature can be literally any temperature; the openings 34 face every portion of the shell and thus Price meets the limitations of the claim).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 6,588,545 B1, US 5,959,263 A and US 4,595,073 A each appear to anticipate claims 1-5 and may be relied upon in a subsequent office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168. The examiner can normally be reached on M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746 
30 March 2021